IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00043-CR
 
David Comparini Luna,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the County Court at Law No 2
Johnson County, Texas
Trial Court # M200200046
 

DISSENTING Opinion

 




          The
trial court’s question was standard operating procedure to make sure the
defendant was knowingly and voluntarily waiving his Fifth Amendment right
against self incrimination.  The
admonishment was at the request of Luna’s counsel.  The trial court did not err in refusing to grant
a mistrial.  I dissent.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Dissenting opinion delivered and filed January 12,
 2005


the due course of law provision of the
Texas Constitution.  Because no timely,
specific objection was made, this issue is not preserved for our review.  Id.  See also, Tex. R. App. P. 33.1.  
          Having
no issue preserved for review, the judgment of the trial court is affirmed.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
(Justice
Vance concurring with note)*
Affirmed
Opinion
delivered and filed April 13, 2005
Do
not publish
[CRPM]
 
          * “(Justice Vance concurs.  See
Parker v. State, 119 S.W.3d 350, 357
(Tex. App.—Waco 2003, pet. ref’d).  This
opinion simply concludes, without facts to justify the decision, that the issue
was not preserved for review.  However,
Rivera objected to the charge, and the State does not urge a lack of
preservation.)”